      Case 1:19-cv-03497-MKV Document 115 Filed 09/15/20 Page 1 of 2
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                         DATE FILED: 09/15/2020

 ANDY GIL and RAFAEL HERNANDEZ, on behalf of
 themselves and all other similarly situated,

                           Plaintiffs,

                             -against-                                  1:19-cv-03497-MKV

 PIZZAROTTI, LLC., ATLANTIC CONTRACTING OF                            DEFAULT JUDGMENT
 YONKERS, INC., JOEL ACEVEDO, IGNAZIO CAMPOCCIA,
 GIACOMO DI’NOLA a/k/a GIACOMO DI NOLA, JOHN DOE
 CORPORATIONS 1-10, and RICHARD ROES 1-10,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On September 15, 2020, the Court held a hearing by telephone on Plaintiffs’ Motion for

Default Judgment as to liability against Defendants Joel Acevedo and Atlantic Contracting of

Yonkers, Inc. [ECF No. 81]. The Court noted that Defendants Joel Acevedo and Atlantic

Contracting of Yonkers, Inc. failed to appear, although Plaintiffs had served these two Defendants

with notice of the Amended Complaint [ECF No. 35–36], Motion for Default Judgment [ECF Nos.

91–92], and the Court’s Orders scheduling a hearing on the Motion [e.g., ECF No. 109].

Defendants Joel Acevedo and Atlantic Contracting of Yonkers, Inc. failed to respond to the

Amended Complaint, and on April 25, 2020, the Clerk of Court entered Certificates of Default

against these Defendants [ECF Nos. 60–61]. These Defendants did not respond to the Motion for

Default Judgment or appear at the hearing. Based on the Court’s careful review of Plaintiffs’

Motion and supporting papers filed by Plaintiffs [ECF Nos. 81, 84, 84-1, 84-2, 84-3], and for the

reasons stated at the hearing on September 15, 2020, the Court GRANTS Plaintiffs’ Motion for

Default Judgment as to liability against Defendants Joel Acevedo and Atlantic Contracting of
        Case 1:19-cv-03497-MKV Document 115 Filed 09/15/20 Page 2 of 2




Yonkers, Inc. Assessment of damages is premature and must await trial of Plaintiffs’ claims against

the remaining Defendants.



SO ORDERED.
                                                     _________________________________
Date: September 15, 2020                             MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
